ON RETURN TO REMAND
TYSON, Judge.
On March 1, 1991, this court remanded this cause for the appellant to be resen-tenced for an additional five years, pursuant to the provisions of § 13A-12-250, Code of Alabama 1975, as amended, because the sale in question took place within three miles of a public school. 581 So.2d 1262.
The circuit court has now conducted a new sentencing hearing and has resen-tenced the appellant in accordance with this court’s opinion.
At the sentencing hearing, the appellant’s counsel objected to the fact that the additional five-year sentence did not run concurrently with the 15-year sentence which had been previously imposed in the case. The trial court declined to make the sentence concurrent, which is correct under the aforesaid statute and the instructions of this court.
For the reasons stated, this cause is due to be, and the same is hereby, affirmed.
AFFIRMED.
All the Judges concur.